am the ﬁlim’teh exam; QEuurt of erhtral dilating

FILED

 

No. 14-1197C
(Filed: January 26, 2015) JAN 2 6 2015
**********$****$*$*$***$*$***$******$** UIS'  
BRIAN LAWRENCE SHIRKA * FEDERAL CLAIMS
SNOKE, *
* m Se Plaintiff; In F orma Pauperis;
Plaintiff, * Jurisdiction
*
V. *
*
THE UNITED STATES, *
*
Defendant. *

***************************************

OPINION AND ORDER

On May 6, 2014, plaintiff in the above-captioned case, appearing m E, ﬁled a complaint
and an application to proceed i_n forma pauperis. Plaintiff is a California state prisoner. He ﬁled
what appear to be three separate complaints, as the case caption for each lists a different
jurisdiction. One complaint seems intended for the United States District Court of Western
Michigan, one for the United States Court of Federal Claims, one for the “United States Court of
Federal Claims Dep. of Justice,” and one for “Involuntary Servants and Master Servants.”
Compl. l-3, 5. Most of his submission is unintelligible and convoluted, thus making it difﬁcult
to discern any cognizable claims. For example, plaintiff states that “international multimedas
[sic] space age shepardization processes of petitioner and his eire [sic] MI shaped were canal via
irrational base staples of state security labours (non ad) unable to relate back
interchange[e]ability exchange rates of accensention [sic] standard of inmate.” lg, at 1. He also
indicates that “[i]n 1999, [he] was overcome by voices and visions interrogating” him. I_d_.

 

Though it is very difﬁcult to identify any grievances that plaintiff may put forward, the
court will attempt to decipher them. Plaintiff indicates that the “US. ratiﬁed the U.N.’s
Universal Declaration of Human Rights’ prisoner “dignity” values to be [sic] supreme law of the
land.” I_d. at 14. Moreover, he contends that the “[D]epartment of State has taken an undigniﬁed
approach to [his] Freedom of Information Act [“FOIA” r]equest regarding the Universal
Declaration of Human Rights” Q at 7, stating that he “received a deceitful [FOIA] ante reply
from the US Dept. of States,” ii at 11. The court construes these statements as a challenge to
his criminal conviction and imprisonment, as well as his living conditions in prison. In addition,
plaintiff also states that “you have the body of state prisoner Riso unlawfully restrained of
international norms of dignitary values . . . . ,” Q at 5, but it is unclear to whom “Riso” refers.
Because this court lacks jurisdiction to entertain plaintiff 3 claims, it must dismiss his complaint.

__ . . 1'

Whether the court has jurisdiction to decide the merits of a case is a threshold matter.
Sﬁ Steel Co. V. Citizens for a Better Env’t, 523 U.S. 83, 94-95 (1998). “Without jurisdiction the
court cannot proceed at all in any cause. Jurisdiction is power to declare the law, and when it
ceases to exist, the only function remaining to the court is that of announcing the fact and
dismissing the cause.” Ex parte McCardle, 74 U.S. (7 Wall.) 506, 514 (1868). The parties or the
court on its own initiative may challenge the existence of subject matter jurisdiction at any time.

Folden V. United States, 379 F.3d 1344, 1354 (Fed. Cir. 2004).

Further, the ability of the United States Court of Federal Claims (“Court of Federal
Claims”) to entertain suits against the United States is limited. “The United States, as sovereign,
is immune from suit save as it consents to be sued.” United States V. Sherwood, 312 U.S. 584,
586 (1941). The waiver of immunity “cannot be implied but must be unequivocally expressed.”
United States V. King, 395 U.S. l, 4 (1969). The Tucker Act, the principal statute governing the
jurisdiction of this court, waives sovereign immunity for claims against the United States not
sounding in tort that are founded upon the United States Constitution, a federal statute or
regulation, or an express or implied contract with the United States. 28 U.S.C. § 1491 (a)(1)
(2006). However, the Tucker Act is merely a jurisdictional statute and “does not create any
substantive right enforceable against the United States for money damages.” ._ United States V.
Testan, 424 U.S. 392, 398 (1976). The substantive right must appear in another source of law,
such as a “money—mandating constitutional provision, statute or regulation that has been violated,
or an express or implied contract with the United States.” Loveladies Harbor Inc. V. United

States, 27 F.3d 1545, 1554 (Fed. Cir. 1994) (en banc).

 

 

 

 

In this case, plaintiff does not allege any claims based on a contract with the United
States or a money-mandating constitutional provision, federal statute, or federal regulation. He
appears to challenge his criminal conviction and imprisonment, as well as his living conditions in
prison, but the Court of Federal Claims lacks jurisdiction to entertain criminal matters. Seer:
Joshua v. United States, 17 F.3d 378, 379—80 (Fed. Cir. 1994) (afﬁrming that the Court-of '
Federal Claims had “‘no jurisdiction to adjudicate any claims whatsoever under the federal
criminal code’”); Kania V. United States, 650 F.2d 264, 268 (Ct. C1. 1981) (noting that “the role
of the judiciary in the high function of enforcing and policing the criminal law is assigned to the
courts of general jurisdiction and not to this court”).

Further, 42 U.S.C. § 1983 provides a cause of action against “[e]very person who, under
color of [state law] . . . subjects, or causes to be subjected, any citizen of the United States . . . to
the deprivation of any rights, privileges, or immunities secured by the Constitution and laws.”
To the extent that plaintiff alleges claims pursuant to this statute, the court lacks jurisdiction to
consider them. E Jefferson V. United States, 104 Fed. Cl. 81, 89 (2012) (“[T]he court does not
have subject matter jurisdiction over actions arising under sections of the Civil Rights Acts,
including 42 U.S.C. § 1983, § 1985, and § 1988 (2006) . . . .”); Marlin V. United States, 63 Fed.
Cl. 475, 476 (2005) (“[T]he Court does not haVe jurisdiction to consider civil rights claims
brought pursuant to 42 U.S.C. §§ 1981, 1983, or 1985 because jurisdiction over claims arising
under the Civil Rights Act resides exclusively in the district courts”); Blassingame V. United
States, 33 Fed. Cl. 504, 505 (1995) (“Section 1983 is not a jurisdiction-granting statute. District
courts are given jurisdiction to hear claims for damages for violation of that provision. . . . Such

 

an action cannot be sustained here, however, because this court has not been given an equivalent
jurisdiction”), aff’d, 73 F.3d 379 (Fed. Cir. 1995).

 

Finally, plaintiff ﬁled, concurrent with his complaint, an application to proceed i_n forma
pauperis. Pursuant to 28 U.S.C. § 1915, courts of the United States are permitted to waive ﬁling
fees and security under certain circumstances.1 E 28 U.S.C. § 1915(a)(1); see also Hayes v.
United States, 71 Fed. Cl. 366, 366-67 (2006) (concluding that 28 U.S.C. § 1915(a)(1) applies to
both prisoners and nonprisoners alike). Plaintiffs wishing to proceed i_n forma pauperis must
submit an afﬁdavit that lists all of their assets, declares that they are unable to pay the fees or
give the security, and states the nature of the action and their belief that they are entitled to
redress. 28 U.S.C. § 1915(a)(1). Further, prisoners must ﬁle “a certiﬁed copy of the trust fund
account statement (or institutional equivalent) for the prisoner for the 6-month period
immediately preceding the ﬁling of the complaint . . . obtained from the appropriate ofﬁcial of
each prison which the prisoner is or was conﬁned.” Id. § 1915(a)(2).

 

 

 

Though plaintiff has fulﬁlled the ﬁrst requirement, he has not satisﬁed the second;
speciﬁcally, he has failed to provide a certiﬁed copy of the trust fund account statement for the
six months preceding his ﬁling of the complaint. Thus, because plaintiff has not complied with
the conditions set forth in 28 U.S.C. § 1915(a)(1), he has not established entitlement to proceed

i_n forma pauperis.

In sum, the court DENIES plaintiffs application to proceed i_n forma pauperis and
DISMISSES plaintiff’s complaint for lack of jurisdiction. The clerk is directed to enter

judgment accordingly.

 

IT IS SO ORDERED.

   
 

M-RG RET M. SW *NEY
Judge

1 While the Court of Federal Claims is not generally considered to be a “court of the
United States” within the meaning of title twenty-eight of the United States Code, the court has
jurisdiction to grant or deny applications to proceed i_n forma pauperis. $2 28 U.S.C. § 2503(d)
(deeming the Court of Federal Claims to be “a court of the United States” for the purposes of 28
U.S.C. § 1915); see also Matthews v. United States, 72 Fed. Cl. 274, 277—78 (2006) (recognizing
that Congress enacted the Court of Federal Claims Technical and Procedural Improvements Act
of 1992, authorizing the court to, among other things, adjudicate applications to proceed i_n forma
pauperis pursuant to 28 U.S.C. § 1915).